Citation Nr: 1505260	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include patellar tendonitis and chondromalacia.

2.  Entitlement to service connection for a right knee disability, to include right knee patellar tendonitis and chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 2002 to November 2002 and active duty from February 2003 to May 2004.  The Veteran also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The Veteran has withdrawn his claim of service connection for a left knee disability.  As a result, this issue is not before the Board.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of a June 2014 private examination report and medical opinion.






FINDINGS OF FACT

1.  The November 2008 RO rating decision denied the claim of service connection for a right knee disability; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the November 2008 RO rating decision is relevant and probative.

3.  Right knee patellar tendonitis and chondromalacia are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The November 2008 RO rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the November 2008 RO rating decision is new and material and reopening of the claim for entitlement to service connection for a 
right knee disability is warranted.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.
§ 3.156(a) (2014).

3.  Right knee patellar tendonitis and chondromalacia were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.

II. Application to Reopen

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

For applications to reopen received after August 21, 2001, as here, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a November 2008 rating decision the RO denied the Veteran's claim of service connection for a right knee disability (right knee condition).  After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights, the Veteran did not initiate an appeal and the November 2008 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  In the instant case new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.  The Veteran submitted his application to reopen this claim in March 2012.

At the time of the November 2008 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), post-service treatment records, the claim, and lay statements.  The rating decision noted that he had been seen for a strain during service.  However, there was no post service medical evidence of disability and he had failed to report for a VA examination.  It was determined that there was no evidence of a current disability.  After the November 2008 rating decision, the Veteran submitted a June 2014 private examination report that provided a positive nexus opinion relating the Veteran's current right knee disability to service.  This evidence is new and material as it was not of record at the time of RO decision and it addresses a reason for the previous denial; that is, a post service disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.

III. Service Connection

The Veteran seeks service connection for a right knee disability, to include patellar tendonitis and chondromalacia.  During his June 2013 Board hearing, the Veteran testified that he injured his right knee while performing the high jump the day before he was deployed to Iraq.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the evidence supports the claim and the benefits sought on appeal will be granted. 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden, 381 F.3d at 1167.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In May 2012, the Veteran was afforded a VA examination to determine the etiology of his right knee disability.  The VA examiner reported that the Veteran first injured his right knee in physical training when he twisted it landing during a high jump.  The VA examiner referred to the Veteran's STRs dated in May 2003 and June 2003 when the Veteran was diagnosed with a lateral crucial ligament sprain of the right knee and fitted with a hinged brace.  The Veteran stated that he wore the brace throughout his deployment to Iraq.  The VA examiner diagnosed the Veteran with bilateral patellar tendonitis.  The VA examiner opined that he did not see how the Veteran's current right knee tendonitis could biomechanically have been caused by the injury the Veteran sustained in service.  He concluded that the Veteran's right knee patellar tendonitis was less likely than not incurred in or caused by service. 

The Veteran has submitted a private examination report conducted in June 2014.  The examiner stated that he had previously provided treatment for the Veteran's left knee pain.  The Veteran informed the examiner that he had first injured his knee in 2003 when he performed the high jump in service.  After the injury, he wore a knee brace while deployed in Iraq.  Since his separation from the military, the Veteran stated that his knee buckles, swells, pops, grinds, and aches.  He changed jobs from installing heating and cooling to working in the shop, as a result of his right knee disability.

During the examination, the Veteran had pain on palpation along the inferior pole of his patella, pain along the medial facet of his patella, patellofemoral crepitus, and discomfort with patellar grind testing.  After reviewing X-Ray and magnetic resonance imaging (MRI) reports, the examiner identified infrapatellar tendonitis and chondromalacia in the right knee.  The examiner indicated that these conditions were related to service.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the June 2014 private examination report to be more probative than the VA examination, as it was based on reviews of both X-Rays and MRIs and the examiner's familiarity with the Veteran as his treating physician.  Additionally, the VA opinion provides no rationale for why the Veteran's right knee disability is not biomechanically related to his injury in-service.

The Board has also considered the Veteran's lay statements.  The Veteran is competent to report that he injured his right knee during his active military service, and that he had on-going problems.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements concerning the etiology of the his right knee disability to be credible.  Additionally, the Board finds the Veteran's statements regarding his current right knee disability probative as they are consistent with the evidence of record.

The Board finds that the weight of the evidence supports the Veteran's claim for service connection for a right knee disability, to include patellar tendonitis and chondromalacia, and service connection is warranted.




ORDER

The application to reopen the claim of entitlement to service connection for a right knee disability, to include patellar tendonitis and chondromalacia, is granted

Service connection for right knee patellar tendonitis and chondromalacia is granted.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


